     Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Case No. 20-cv-1205


BERNADETTE ROMERO, parent of Ronald T. Romero, and Personal Representative of the
    Estate of Ronald T. Romero, deceased;
LEONARD MARTINEZ, parent of Ronald T. Romero, deceased.

        Plaintiffs,

v.

CITY OF WESTMINSTER, a Colorado municipal corporation;
“WPD OFFICER A”, in his individual capacity;

        Defendants.


                             COMPLAINT AND JURY DEMAND



        COMES NOW Plaintiffs, by and through their counsel, Baumgartner Law, L.L.C., to
respectfully submit this Complaint against the Defendants and allege and aver as follows:


                                 JURISDICTION AND VENUE
1.      This action is brought pursuant to 42 U.S.C. §1983, §1988 and the Fourth Amendment to
        the United States Constitution. Jurisdiction is founded upon 28 U.S.C. §1331 (federal
        question), §1343(a)(3) and (4) (civil rights), and the aforementioned statutory and
        constitutional provisions.


2.      Venue is proper in the United States District Court for the District of Colorado pursuant to
        28 U.S.C. §1391(b) because the Defendants are citizens and residents of Colorado, and the
        events, acts, and/or omissions giving rise to this action occurred in Colorado.
     Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 2 of 18




                                            PARTIES
3.      Plaintiff, Bernadette Romero (“Bernadette”), is and was at all relevant times a citizen of
        the State of Colorado, residing in Denver County, Colorado. Bernadette is the mother of
        Ronald T. Romero (“Ronald”), deceased, and the duly appointed personal representative
        of his estate, Denver Probate Court, [20PR30282].


4.      Plaintiff, Leonard Martinez (“Leonard”), is and was at all relevant times a citizen of the
        State of Colorado, residing in Adams County, Colorado. Leonard is the father of Ronald
        T. Romero, deceased.


5.      Defendant, City of Westminster (“Westminster”), is and was at all relevant times a
        Colorado municipal corporation located in Adams County and Jefferson County, Colorado,
        with final policy-making authority over its police officers, specifically including the
        individual Defendant named herein.


6.      Defendant, WPD Officer A (“Officer A”), is or was at all times relevant a citizen of the
        State of Colorado, employed as a police officer for the City of Westminster in Adams
        County and Jefferson County, Colorado, and acting within the course and scope of his
        employment and under color of state law. The identity of Officer A is unknown to Plaintiffs
        at this time, but will be revealed through the course of discovery.


                                  GENERAL ALLEGATIONS
7.      Plaintiffs incorporate by reference herein all preceding allegations set forth in this
        Complaint.


8.      On June 26, 2018, at 1:50 p.m., an employee of Sofi Westminster Apartments at 10305
        Dover Street, Westminster, Colorado called Westiminster police and reported that they
        beleieved a young man was illegally accessing a mailbox. At 1:50 pm Westminster Police
        dispatch responded to that call.



                                                 2
     Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 3 of 18




9.      Westminster Police dispatch aired that a male suspect, later identified as Ronald T.
        Romero, was leaving the scene in a red Jeep with license plate number 417ZBJ.
        Westminster Police dispatch never indicated that Ronald was known or believed to be
        armed with any weapons. Ronald did not make any threats of violence to another person.


10.     On June 26, 2018, Officer A was assigned to Westminster Police traffic unit as a
        motorcycle officer and was on duty from 11:00 a.m. to 9:00 p.m.


11.     At 1:52 p.m., Officer A heard an alert on his radio regarding the aforementioned incident,
        and he heard dispatch air the description of the vehicle that was leaving the scene. Officer
        A did not hear anything from dispatch indicating that the suspect was actually or believed
        to be armed with any weapons, or that he made any threats of violence towards another
        person.


12.     Moments later, Officer A saw a red Jeep driving and confirmed that the license plate of
        this vehicle matched the plate and the vehicle involved in the alleged incident.


13.     Officer A began following the Jeep, but he did not activate his emergency lights, which is
        contrary to Westminster Police Department policies and procedures.


14.     Officer A followed the Jeep through a construction zone while also airing the progress of
        the call on his police radio.


15.     Officer A stated that the driver of the Jeep was not driving erratically, at unreasonable
        speeds, or displaying any behavior that would indicate an intention to use the Jeep as a
        weapon.




                                                 3
  Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 4 of 18




16.   At all times, Ronald was driving in a controlled manner and posed no threat to the officers
      or others.


17.   At 1:55 p.m., Officer DiGiovanni began following the Jeep with Officer A.


18.   Officer DiGiovanni passed Officer A and became the primary officer following the Jeep.
      Officer DiGiovanni did not activate his emergency lights, which is contrary to Westminster
      Police Department policies and procedures.


19.   Officer DiGiovanni requested that non-motorcycle patrol officers stop or disable the Jeep.
      Non-lethal force was requested because neither Officer A, Officer DiGiovanni, or any other
      reasonable officer, had probable cause for believing Ronald was or would pose an
      imminent threat of death or serious bodily injury to anybody, including themselves.


20.   Officer A heard over the radio that another officer was preparing to set up stop sticks in
      the roadway ahead in an attempt to disable the Jeep. However, the stop sticks were never
      deployed at any time.


21.   Officer A and Officer DiGiovanni continued following the Jeep as it turned into an area
      near the Brunswick Bowling Alley.


22.   Ronald continued to drive in a controlled and safe manner.


23.   Officer A stopped his motorcycle facing east in the southbound lane of Fenton Street and
      watched the Jeep, which was still being followed by Officer DiGiovanni.


24.   Officer A stated that he was parked and looking to see which direction the Jeep would
      travel. This is not a trained maneuver by Officer A. In reality, Officer A was intentionally
      putting himself in what he believed would be the path of the Jeep.



                                               4
  Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 5 of 18




25.   Officer A stated that he then saw the Jeep make a turn onto Fenton Street and begin
      traveling northbound in the northbound lane. Officer A remained in the southbound lane
      of Fenton Street.


26.   Officer A stated that the distance between his position and the Jeep was approximately 150
      yards.


27.   Officer A stated that there was absolutely no pedestrian traffic in the vicinity of where the
      shooting occurred and there were not any officers directly in the path of the Jeep, including
      himself.


28.   Officer A stated that the Jeep was moving slowly while traveling northbound on Fenton
      Street. The Jeep never once merged into the southbound lane while traveling northbound.
      Thus, the Jeep was never heading directly towards officer A.


29.   There were no skid marks, yaw marks, or combination marks present on Fenton Street after
      the incident, which indicates that the Jeep did not quickly steer or maneuver in the direction
      of Officer A. If the Jeep had have made a quick maneuver into the southbound lane, as
      described by Officer A, then there would be skid marks, yaw marks, or combination marks
      on the road left by the Jeep. Officer A’s claims about being in the direct path of the Jeep
      are false and unreasonable.


30.   Officer A stated that the Jeep was traveling about 30 miles per hour as it traveled
      northbound on Fenton Street in the northbound lane.


31.   Based on Crash Data Retrieval Analysis, the Jeep was traveling less than 30 miles per hour
      prior to coming to a stop. At no point did Ronald accelerate quickly, as falsely stated by
      Officer A.



                                                5
  Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 6 of 18




32.   Officer A did not move or make any attempt to maneuver his motorcycle or his body out
      of the road. The Jeep still never maneuvered so that it would be traveling directly at officer
      A. Officer A was never in the direct path of the Jeep and always remained a safe distance
      from the vehicle.


33.   Officer A falsely claims that the driver’s intent was to run him over in order to avoid arrest
      by police. There was not any information available to Officer A that would allow him, or
      any other reasonable officer, to know or formulate a reasonable belief about Ronald’s
      intent. At no point had Ronald attempted to use the Jeep as a weapon and he did not ever
      maneuver the Jeep so that any officer or citizen was in its direct path, which indicates there
      was never intent to cause harm to another person. Officer A’s claims about Ronald’s intent
      are false and unreasonable.


34.   Officer A falsely claims that he was staring directly into Ronald’s eyes as the Jeep was
      driving less than 30 miles per hour on Fenton Street.


35.   Officer A falsely stated that he drew his weapon and shot three (3) times from a seated
      position on his motorcycle into the front windshield on the driver’s side of the Jeep.


36.   Officer A stated that the Jeep then crossed onto the eastbound lanes of 92nd Avenue, jumped
      a median, went airborne and landed in the westbound lanes of 92nd Avenue.


37.   Other officers ran across the street to where the Jeep had come to a rest and contacted the
      driver, who slumped out of the driver’s side of the Jeep and to the left.


38.   Officer A did not identify himself as a police officer at any time during the pursuit or before
      he fired his weapon at the Jeep.




                                                6
  Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 7 of 18




39.   Officer A was escorted away from the scene by Sergeant Poppinger.


40.   Westminster Police officers called for rescue, and the occupant of the Jeep, Ronald, was
      transported to Good Samaritan Medical Center where he was admitted to the intensive care
      unit (ICU). On July 1, 2018 at approximately 2:49 p.m. Ronald, at the age of 22 years old,
      died from his injuries.


41.   Ronald was hit by one bullet, which struck him in the back of the head. There is no way
      officer A could have been looking Ronald in the eyes when he fired. If officer A was telling
      the truth, the bullet should be in the front of Ronald’s head. Officer A is lying – the bullet
      in the back of Ronald’s head shows that the Jeep had already safely passed officer A when
      the shots were fired.


42.   A witness statement that was ignored by district attorneys investigating this matter
      indicates the Jeep had moved past Officer A and shots were not fired until the Jeep had
      passed officer A. This witness statement conforms with the physical and factual evidence
      and confirms that Officer A intentionally and materially misrepresented the facts
      surtrounding his shooting of Ronald.


43.   Secondary bullet trajectory analysis done by investigators shows that three rounds did not
      enter the windshield but were fired from behind the Jeep.


44.   The cause of death, as reported by Dr. John Carver, was a single gunshot wound to the
      back of the head. There was no searing, stippling (i.e. powder tattooing) or gunpowder
      burns to Ronald’s body, which indicates that he was not shot at a close or intermediate
      range. Ronald was likely shot at a “distant range” rather than intermediate because there is
      not any searing, gunpowder burns or stippling on the skin surrounding the entry wound.


45.   The bullet that killed Ronald entered at the right posterior parietal scalp.



                                                7
  Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 8 of 18




46.   The trajectory of the fatal bullet was from back-to-front, slightly right-to-left and slightly
      upwards.


47.   The bullet that killed Ronald did not exit his skull. The bullet that killed Ronald never fully
      penetrated his skull because the Jeep was traveling away from officer A when shots were
      fired.


48.   At the time of the fatal shooting, Officer A knew that using deadly force was a legal seizure
      for the purposed of the Fourth Amendment and that deadly force is never allowed unless
      there is an imminent threat of death or serious bodily injury to an officer or a civilian.


49.   No reasonable officer, including Officer A, could have perceived any risk or threat of death
      or serious bodily injury to themselves or others at the time the Jeep was northbound on
      Fenton Street and the shots were fired by Officer A.


50.   There were no pedestrians or other people in the area, which means deadly force was not
      used to protect citizens or officers from an immediate threat of death or serious bodily
      injury.


51.   At the time of the fatal shooting, Ronald was not using the Jeep as a deadly weapon to aid
      an escape.


52.   At no time did the Jeep pose a threat of imminent harm to Officer A, Officer DiGiovanni,
      or anybody else.


53.   The Jeep drove past Officer A at a slow speed and safe distance and never came remotely
      close to making contact with him or his motorcycle.




                                                8
  Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 9 of 18




54.   Ronald was not armed with any weapons and did not make any verbal statements indicating
      he possessed a weapon or would use a weapon against officers or citizens.


55.   The use of deadly force by Officer A against Ronald was objectively unreasonable in the
      totality of the circumstances described in the preceding paragraphs.


56.   Officer A’s use of deadly force at a time that he was not under immediate threat of death
      or serious bodily injury from the Jeep is an act by an officer that is either reckless, grossly
      incompetent, and/or untrained.


57.   Properly prudent and trained officers would not have used deadly force in the
      circumstances that led to the death of Ronald.


58.   The City of Westminster has a duty to train their officers in the rules and implementation
      of the use deadly force. Officer A’s actions were grossly incompetent and/or the result of
      being untrained. Thus, the City of Westminster failed to adequately train officer A in the
      proper use of deadly force.


                                    CLAIMS FOR RELIEF
                   CLAIMS UNDER FEDERAL LAW, 42 U.S.C. §1983
59.   Plaintiffs incorporate by reference herein all preceding allegations set forth in this
      Complaint.


60.   The Fourth Amendment of the United States Constitution prohibits unreasonable or
      excessive use of force in connection with searches and seizures. When restraining,
      detaining, and/or arresting a person, the Fourth Amendment protections only allow police
      officers to use the amount of force that is reasonable and necessary under the
      circumstances.




                                                9
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 10 of 18




                                FIRST CLAIM FOR RELIEF
            Violation of Fourth Amendment of the United States Constitution
                             Excessive Force Resulting in Death
  (By Plaintiff Bernadette Romero as Personal Representative of the Estate of Ronald T.
                              Romero against Both Defendants)
61.   Plaintiffs incorporate by reference herein all preceding allegations set forth in this
      Complaint.


62.   At the time of the incident, Ronald was “seized” for purposes of the Fourth Amendment.
      A seizure occurred at the moment Officer A fired his weapon and bullets struck Ronald.


63.   Ronald’s seizure was patently unreasonable and in violation of the Fourth Amendment to
      the United States Constitution. “The use of deadly force to prevent the escape of all felony
      suspects…is constitutionally unreasonable where there is no probable cause to believe the
      suspect poses an immediate threat to the officer or others, or the suspect has committed a
      crime involving the infliction or threatened infliction of serious physical harm. Tennessee
      v. Garner, 471 U.S. 1, 11-12 (1985).


64.   Officer’s A’s use of deadly force against Ronald when there was no immediate threat of
      death or serious bodily injury to himself or anyone else was grossly incompetent and/or
      reckless.


65.   Officer A intentionally placed himself in the general path of the Jeep contrary to his training
      and Westminster Police Department policies and procedures.


66.   Officer A purposely fired multiple gun shots into the Jeep and at Ronald from his police
      motorcycle.




                                                10
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 11 of 18




67.   Based on ballistic evidence and the coroner’s examination, Officer A shot Ronald in the
      posterior parietal aspect of his skull (i.e. the back of his head). See Exhibit 1.


68.   Officer A falsely claimed that he shot into the front windshield of the Jeep while
      simultaneously making direct eye contact with Ronald. See Exhibit 2.


69.   In so doing, Officer A shot at Ronald with the intention of killing him or with deliberate
      indifference that aiming and shooting at his head and upper body would result in his death.


70.   Officer A did not use any de-escalation techniques or non-lethal alternatives against Ronald
      or otherwise shoot to incapacitate rather than kill him.


71.   The underlying crime that Ronald was allegedly suspected of being involved in was a low-
      level misdemeanor property crime.


72.   Ronald was not armed with any weapons and did not make any verbal statements indicating
      he possessed a weapon or would use a weapon against officers or citizens.


73.   The Jeep that Ronald was driving drove past Officer A at a slow speed and safe distance
      and thus never came close to making contact with Officer A or his motorcycle.


74.   At all relevant times, the Jeep was in control, not driving at unreasonable speeds or making
      maneuvers that put another person in danger of death or serious bodily injury


75.   The Jeep was driving slowly, non-erratically, and away from Officer A, which means there
      was no objectively reasonable fear that Ronald could use the vehicle to cause serious bodily
      injury or death to Officer A or anyone else at the precise moment deadly force was used.


76.   At no time did Ronald exit the car in an attempt to assault Officer A, other officers, or flee.



                                                11
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 12 of 18




77.   Based on the totality of the circumstances, Officer A, or any other reasonable officer, did
      not have any information to believe that Ronald posed a threat of death or serious bodily
      harm to any officers or citizens at the precise moment deadly force was implemented.


78.   The law is very clear: it is unreasonable to shoot the driver of a slow-moving vehicle that
      is maneuvering in a non-aggressive manner and who does not pose an immediate threat or
      create a situation where there is a near certainty of death or serious bodily injury to police
      officers or other third parties. Adams v. Speers, 473 F.3d 989 (9th Cir.2007);
      Eberhardinger v. City of New York, 341 F.Supp.3d 420 (District Court, M.D. Pennsylvania
      2018); Kirby v. Duva, 530 F.3d 457 (6th Cir.2008); Lytle v. Bexar County Tex., 560 F.3d
      404 (5th Cir.2009); Morton v. Kirkwood, 707 F.3d 1276 (11th Cir.2013); Orn v. City of
      Tacoma, 949 F.3d 1167 (9th Cir. 2020); Smith, 430 F.3d (2005).


79.   Despite all the information that shows Ronald did not pose a threat of death or serious
      bodily harm to anybody, Officer A unreasonably used deadly force against Ronald. Officer
      A’s use of deadly force against Ronald is objectively unreasonable in the totality of the
      circumstances.


80.   The acts and/or omissions of Officer A combined to unnecessarily escalate the situation
      and risks associated with the pursuit, which led to the unnecessary, unlawful and deadly
      use of excessive force.


81.   As a result of the lack of training, experience and/or recklessness and/or gross
      incompetence, Officer A unreasonably used deadly force to kill an unarmed person that
      did not pose a danger to him or anybody else. The unreasonable and/or grossly incompetent
      acts of Officer A to use deadly force and kill an unarmed person is evidenced by the fact
      that Ronald was shot in the back of the head by an officer claiming that he shot Ronald
      while looking directly into his eyes.



                                               12
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 13 of 18




82.   As a result of Officer A’s unconstitutional use of excessive and deadly force, Ronald
      suffered a fatal gunshot wound to the back of his head, and he died several days later from
      his injuries.


83.   While he was still alive, Ronald’s prognosis was poor due to extensive intracranial injury
      consisting of skull fracture, subarachnoid hemorrhage, and bone fragments lacerating the
      cerebral soft tissue. Thus, Ronald unnecessarily suffered as a result of Officer A’s conduct.


84.   Officer A’s unconstitutional use of excessive, unreasonable, and deadly force resulted in
      damages to Ronald’s Estate in the nature of Ronald’s pain and suffering before death,
      funeral and burial or cremation expenses, loss of future earnings, loss of Ronald’s
      consortium to his immediate family members, and extreme pain, suffering, grief, and loss
      of companionship to his immediate family members for his permanent loss.


                               SECOND CLAIM FOR RELIEF
              Failure to Properly Train and/or Policy or Custom of Excessive Force
                             (Plaintiffs Against the City of Westminster)
85.   Plaintiffs incorporate by reference herein all preceding allegations set forth in this
      Complaint.


86.   The City of Westminster, through its Chief of Police Tim Carlson, has the ultimate
      decision-making and policy-making authority for the City of Westminster Police
      Department and its Officers.


87.   As previously stated, it is patently unreasonable to shoot the driver of a slow-moving
      vehicle that is maneuvering in a non-aggressive manner and who does not pose an
      immediate threat or create a situation where there is a near certainty of death or serious
      bodily injury to police officers or other third parties.



                                                13
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 14 of 18




88.   According to the City of Westminster Police Department Use of Force Policy, the use of
      deadly force is a measure of last resort, and an officer is “not justified in using deadly force
      to protect himself or others from assaults that appear unlikely to result in death or seruious
      bodily injury.”


89.   Chief Carlson and/or his commanding officers at the City of Westminster Police
      Department failed to issue a clear policy about the use of deadly force against an unarmed
      person who posed no threat of death or serious bodily harm to any officers or citizens to
      all City of Westminster Police Department Officers.


90.   Officer A stated that his training with the Westminster Police Department included “basic
      firearms training”, driving training, arrest control training and use of force training. Officer
      A did not describe any training involving non-lethal alternatives or de-escalation tactics.


91.   The City of Westminster Police Department also trained its officers, or otherwise promoted
      a policy or custom of using gunfire to kill or destroy “threats” rather than shooting to
      disable them. Part of Officer A’s “field training” is instruction to shoot at stationary targets
      at a distance on a driving course. That training does not involve any de-escalation tactics,
      non-lethal alternatives or training to deal with non-threatening drivers. Officer A has been
      trained to shoot-to-kill drivers in exactly Ronald’s position.


92.   At the time of the fatal shooting of Ronald, Officer A was inadequately trained in the rules
      and implementation of the use deadly force.


93.   Officer’s A’s use of deadly force against Ronald when there was no immediate threat of
      death or serious bodily injury to himself or anyone else was grossly incompetent and/or
      reckless.




                                                14
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 15 of 18




94.    Officer A has falsely claimed that Ronald’s intent was to run him over in order to avoid
       arrest by police. However, there was not any information available to Officer A that would
       allow him, or any other reasonable officer, to know or formulate a reasonable belief about
       Ronald’s intent. At no point had Ronald attempted to use the Jeep as a weapon and he did
       not ever maneuver the Jeep so that any officer or citizen was in its direct path, which
       indicates there was never intent to cause harm to another person.


95.    Officer A has falsely claimed that he shot into the front windshield of the Jeep while
       simultaneously making direct eye contact with Ronald. If Officer A was telling the truth,
       the bullet should be in the front of Ronald’s head. Officer A is lying – the bullet in the back
       of Ronald’s head shows that the Jeep had already safely passed officer A when the shots
       were fired.


96.    Ronald was not armed with any weapons and did not make any verbal statements indicating
       he possessed a weapon or would use a weapon against officers or citizens.


97.    At the time of the fatal shooting, Ronald was not using the Jeep as a deadly weapon to aid
       an escape.


98.    There was no objectively reasonable threat posed by the Jeep, itself, because the Jeep
       traveled past Officer A at a slow speed and safe distance and never came close to making
       contact with Officer A or his motorcycle.


99.    There were no pedestrians or other people in the area, which means deadly force was not
       used to protect citizens or officers from an immediate threat of death or serious bodily
       injury.


100.   Officer A did not use any de-escalation techniques or non-lethal alternatives against Ronald
       or otherwise shoot to incapacitate rather than kill him.



                                                 15
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 16 of 18




101.   The fact that Officer A did not make an effort to disable the Jeep or use non-lethal
       alternatives before resorting to the immediate use of deadly force indicates a lack of
       adequate training regarding the rules and implementation of the use of deadly force and/or
       training to use de-escalation tactics and non-lethal alternatives if at all possible before
       resorting to deadly force.


102.   Officer A was criminally exonerated for his role in the fatal shooting of Ronald by the
       Office of the District Attorney for the First Judicial District of the State of Colorado.


103.   It is unclear whether Officer A received any discipline for his role in the fatal shooting of
       Ronald.


104.   All of these factors and conditions combined to create a policy, custom, culture, and/or
       environment within the City of Westminster that was deliberately indifferent to, facilitated,
       promoted, or even condoned the use of excessive and deadly force by its officers in the
       regular course of contacting, apprehending, and arresting suspects in the Westminster
       community.


105.   As a direct and proximate result of the City of Westminster’s policies, customs, police
       practices, and lack of supervision, training, and communication among its police officers,
       which led to a deliberately indiffierent culture towards the use of excessive and deadly
       force, Officer A recklessly and needlessly killed Ronald in the course of trying to
       apprehend in violation of his constitutional rights.


                                THIRD CLAIM FOR RELIEF
       Punitive Damages for Violation of Constitutional Rights under 42 U.S.C. §1983
                    (Plaintiffs against Officer A in his Individual Capacity)
106.   Plaintiffs incorporate by reference herein all preceding allegations set forth in this
       Complaint.



                                                 16
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 17 of 18




107.   The Westminster Police Department knew that Officer A was inadequately trained in the
       use of deadly force and/or grossly incompetent in regard to the rules and use of deadly
       force. Nevertheless, the Westminster Police Department intentionally allowed officer A to
       carry firearm and police the citizens of Westminster, Colorado in its jurisdictional bounds.


108.   Officer A intentionally used deadly force in an unconstitutional and unlawful manner.


109.   The use of unlawful and unconstitutional deadly force was done with deliberate
       indifference, reckless, and/or callous indifference toward the constitutional rights and
       likelihood of serious injury or death to Ronald and his decedents.


110.   Officer A has recounted his version of the events and circumstances of the incident in ways
       that are self-serving, inconsistent, and conflicting with the evidence and witness
       statements, and contrary to physical and observable conditions and evidence.


111.   Officer A has expressed absolutely no remorse in hindsight.


112.   Accordingly, Officer A should be required to pay the Plaintiffs’ additional damages, over
       and above any actual and compensatory damages, to punish him for his evil intent, willful
       and wanton conduct, and/or for acting with deliberate, reckless, and/or callous indifference
       toward the Plaintiffs, and to deter other law enforcement officers from engaging in such
       conduct in the future.


                                   PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of
the Plaintiffs on their respective claims and against the Defendants, jointly and/or severally, as
follows:




                                               17
 Case 1:20-cv-01205 Document 1 Filed 04/29/20 USDC Colorado Page 18 of 18




      a. compensatory damages in an amount that will fully and fairly compensate the Plaintiffs
          for their respective injuries, damages, and losses, pursuant to 42 U.S.C. §1983;
      b. punitive damages pursuant to federal law as punishment and deterrence against the
          commission of future such conduct;
      c. pre- and post-judgment interest;
      d. reasonable attorneys’ fees, expert witness fees, and the cost of this action, pursuant to
          42 U.S.C. §1988 and any other applicable federal or state law;
      e. any other relief this Honorable Court deems proper and just.


      PLAINTIFFS DEMAND TRIAL TO A JURY ON ALL ISSUES SO TRIABLE


      Dated this 29th day of April, 2020.
                                                    Respectfully submitted,
                                                    BAUMGARTNER LAW, L.L.C.
                                                    Original signature on file at Baumgartner Law, L.L.C.

                                                     s/ S. Birk Baumgartner
                                                    S. Birk Baumgartner, #47829
                                                    Baumgartner Law, LLC
                                                    300 E. Hampden Ave., Ste. 401
                                                    Englewood, CO 80113
                                                    Phone: (720) 626-9418
                                                    Fax: (720) 634-1018
                                                    birk@baumgartnerlaw.com


                                                     s/ Sean M. Simeson
                                                    Sean M. Simeson, #
                                                    Baumgartner Law, LLC
                                                    300 E. Hampden Ave., Ste. 401
                                                    Englewood, CO 80113
                                                    Phone: (720) 626-9418
                                                    Fax: (720) 634-1018
                                                    sean@baumgartnerlaw.com

Plaintiffs’ Address:
c/o Baumgartner Law, L.L.C.
300 E. Hampden Ave., Ste. 401
Englewood, CO 80113


                                               18
